DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application 16/772,750 filed on 6/12/2020.
Claims 1-11 have been examined and are pending in this application. As per the Preliminary Amendment filed on 6/12/2020, claims 7 and 8 have been amended. Claims 1-11 are pending in this application.
The examiner notes the IDS filed on 6/12/2020 has been considered. 

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first processing module”, “a second processing module” and “a determining module” in Claims 9-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Terminal Disclaimer
The terminal disclaimer filed on 3/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,924,318, US Application 16/772,749 and US Application 16/772,753 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner's Statement of reason for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to providing a physical layer blind authentication method for a time-varying fading channel based on belief propagation. The method includes: transmitting, by a transmitter, a carrier signal to a wireless channel, where the carrier signal includes an authentication signal, a pilot signal and an information signal, the authentication signal is superimposed on the pilot signal, and the wireless channel is the time-varying fading channel; receiving, by a receiver, the carrier signal, and performing blind known interference cancellation (BKIC) processing and differential signal processing on the carrier signal to obtain a target authentication signal, where in the BKIC processing, the pilot signal is cancelled through a belief propagation technique by using a prior probability density function and a Tanner graph of a target signal; obtaining, by the receiver, a reference signal based on a key and the pilot signal, performing the differential signal processing on the reference signal to obtain a reference authentication signal, and calculating a correlation between the target authentication signal and the reference authentication signal to obtain a test statistic; and comparing the test statistic with a prescribed threshold to determine whether the carrier signal is capable of passing authentication.



transmitting, by the transmitter, a carrier signal to a wireless channel, wherein the carrier signal comprises an authentication signal, a pilot signal, and an information signal, the authentication signal is superimposed on the pilot signal, and the wireless channel is the time- varying fading channel; receiving, by the receiver, the carrier signal, and performing a blind known interference cancellation (BKIC) processing and a differential signal processing on the carrier signal to obtain a target authentication signal, wherein in the BKIC processing, the pilot signal is cancelled through a belief propagation technique by using a prior probability density function and a Tanner graph of a target signal; obtaining, by the receiver, a reference signal based on a key and the pilot signal, performing the differential signal processing on the reference signal to obtain a reference authentication signal, and calculating a correlation between the target authentication signal and the reference authentication signal to obtain a test statistic; and comparing the test statistic with a prescribed threshold to determine whether the carrier signal is capable of passing authentication.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439